Citation Nr: 1544001	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-36 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for acute thoracolumbar spine pain with scoliosis, thoracic spine, and multilevel disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1985 to December 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Waco, Texas, which granted an increased disability rating of 20 percent for the service-connected spinal disability with an effective date of October 27, 2009, the date of claim.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

New VA Spinal Examination

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Veteran received a VA spinal examination in November 2009, and a VA peripheral nerve examination in March 2010.  The VA examiner at the March 2010 VA peripheral nerve examination found that the Veteran did not have radiculopathy in either lower extremity.  A November 2014 VA treatment (medical) record reflects that the Veteran was diagnosed with lumbar radiculopathy.  A September 2012 private treatment record also conveys that the Veteran was diagnosed with thoracic or lumbosacral neuritis or radiculopathy.  Further, both VA and private treatment records reflect less forward flexion of the thoracolumbar spine than what was observed during the November 2009 VA examination.  Due to discrepancies between the VA and private treatment records, the Board finds that a remand to obtain a new VA spinal examination is warranted.


Missing VBMS Records

A VA Form 21-6789-E, Deferred Rating Decision, dated April 2015, states that "there appears to be a 'gap' in the e-folder, as if a volume was misplaced during the scanning process."  The gap was noted as coving the period from September 2010 to January 2012.  The deferred rating decision directed that the Veteran should be sent a "lost claim folder" letter requesting copies of any relevant documentation that the Veteran may have from that period of time.  A copy of the letter was to be sent to the Veteran's representative.   

It is unclear to the Board whether this action was taken.  As the time period from September 2010 to January 2012 includes the relevant increased rating period on appeal, on remand the AOJ should ensure that the Veteran is sent the appropriate notice and document request.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both private and VA treatment concerning the spinal disability.  On remand the AOJ should contact the Veteran and inquire as to whether there are any outstanding relevant private treatment records, including for the period from September 2010 to January 2012, and also attempt to obtain any outstanding VA treatment records for the period from January 2015.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and representative a "lost claim folder" letter requesting copies of any relevant documentation for the time period from September 2010 to January 2012.

2.  Contact the Veteran and request that he provide information as to any outstanding private spinal treatment records, including the time period from September 2010 to January 2012.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the spinal disability, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's spine, not already of record, for the period from January 2015.

4.  Schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected spinal disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should report the extent of the disability in accordance with VA rating criteria.

The VA examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should also identify the limitation of activity imposed by the Veteran's spinal disability with a full description of the effect of the disability upon ordinary activities.  The VA examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the thoracolumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  If ankylosis is identified, the examiner should state whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should assess the occupational impact or limitations of the Veteran's spinal disability.

The VA examiner should also assess whether the spinal disability is manifested by intervertebral disc syndrome and indicate whether the intervertebral disc syndrome has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

The VA examiner should also address whether any other disabilities related to the service-connected spinal disability, such as a nerve condition like radiculopathy, are present.  If such a disability is identified, the nature and severity of the disability should be described in detail. 

Concerning radiculopathy, if the VA examiner finds that the Veteran does not have radiculopathy of the thoracolumbar spine, the VA examiner should specifically address the VA and private medical evidence noting radicular symptoms.  If lower-extremity radiculopathy is diagnosed, the VA examiner should differentiate the lower extremity radiculopathy symptomatology from that of the service-connected bilateral knee and ankle disabilities.  If the symptoms cannot be differentiated, the examiner should so state.  The examiner should opine as to whether there is complete or incomplete paralysis of the affected nerve.  If paralysis is found to be incomplete, the examiner should opine as to whether the radicular symptoms are best characterized as mild, moderate, or severe.

5.  Then, readjudicate the issue of an increased disability rating in excess of 20 percent for acute thoracolumbar spine pain with scoliosis, thoracic spine, and multilevel disc disease.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




